EXHIBIT 10.1

 

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment to Executive Employment Agreement (this “Amendment”) is made as
of the 4th day of April, 2016, by and among ALST CASINO HOLDCO, LLC, a Delaware
limited liability company (“Holdco”), ALIANTE GAMING, LLC, a Nevada limited
liability company (hereinafter, “Aliante Gaming” and with Holdco, the
“Company”), and ROBERT SCHAFFHAUSER (“Executive”). Capitalized terms used herein
but otherwise undefined shall have the meaning ascribed to such terms in the
Employment Agreement (defined below).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated effective December 11, 2015 (the “Employment Agreement”);

 

WHEREAS, the Company and Executive desire to amend the terms and conditions of
the Employment Agreement to provide for an additional event of termination of
employment in the event of a Change of Control as more specifically set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter exchanged, it is agreed by and between the parties as follows:

 

 

1.

Amendment. Sections 9.7 and 9.8 are hereby added to the Employment Agreement as
follows:

 

9.7     Upon the occurrence of a Change of Control and if Executive had not
previously entered into an employment agreement with the acquiring person or
entity, Executive’s employment shall be deemed to have been terminated as a
Discharge Without Cause pursuant to Section 6.2 of the Employment Agreement.
Neither this Section 9.7 nor any other action taken by the Executive, the
Company or the acquiring person or entity shall require the Executive to enter
into an employment agreement with such acquiring person or entity.

 

9.8     Upon the occurrence of a Change of Control and if Executive has entered
into an employment agreement with the acquiring person or entity, Executive’s
employment shall be deemed to have been terminated as a Discharge Without Cause
pursuant to Section 6.2 of the Employment Agreement, however, Executive shall
not receive the Salary Termination Payment described in Section 6.2(b).

 

 

2.

Continuity of Employment Agreement. Except as provided in Section 1 above, all
terms and provisions of the Employment Agreement shall remain in full force and
effect. All capitalized terms used in this Amendment but not otherwise defined
in this Amendment shall have the meanings ascribed thereto in the Employment
Agreement.

 

 

3.

Counterpart and Facsimile Signatures. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
executed by facsimile signature (including signatures in Adobe PDF or similar
format).

 

 

 [signature page follows]

 

Page 1 of 2

/s/SK                 /s/BS      _

      Init.                     Init.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

EXECUTIVE

 

ALIANTE GAMING, LLC  

 

 

 

 

 

 

 

 

 

 

 

/s/ ROBERT SCHAFFHAUSER

 

By:

/s/ SOOHYUNG KIM

 

ROBERT SCHAFFHAUSER

 

SOOHYUNG KIM

 

 

 

Its:

CEO

 

 

 

 

 

 

ALST CASINO HOLDCO, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ SOOHYUNG KIM

 

 

 

 

SOOHYUNG KIM

 

 

 

 

Its: CEO

 

 

 

 

                              

 

 

Page 2 of 2

/s/SK                 /s/BS      _

      Init.                     Init.

 